The appeal prosecuted in this case to the Honorable Court of Civil Appeals was from an interlocutory decree of the County Court at Law of Harris County, granting a temporary injunction restraining the seizure and sale under execution of certain personal property claimed to be exempt. It is a case in which the judgment of the Court of Civil Appeals is made conclusive by article 1591, and to which, by the terms of that article, this court is prohibited from allowing a writ of error. Cole v. State, ante, p. 472, 170 S.W. 1039.
Under the Act of 1907 (General Laws of 1907, page 206), providing for appeals from interlocutory orders granting, refusing or dissolving temporary injunctions, amended by the Act of 1909 (General Laws of 1909, page 354), we have assumed jurisdiction to grant a writ of error in such appeals, where the case was not of the character in which the judgment of the Court of Civil Appeals is made final by article 1591. It is obvious, however, that that Act has not the effect of enlarging the jurisdiction of this court, save as to the power to review such interlocutory orders, which theretofore was denied it; and does not authorize the granting of a writ of error on appeals from such orders in cases of which, by article 1591, the Court of Civil Appeals has final jurisdiction.
The motion to dismiss the application for writ of error for want of jurisdiction is, therefore, granted.